Citation Nr: 1415088	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  11-24 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for posttraumatic stress disorder (PTSD) and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen service connection for diabetes mellitus type II and, if so, whether service connection is warranted.    

3.  Entitlement to service connection for mesothelioma.  

4.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.  


REPRESENTATION

Appellant represented by:	Timothy M. White, Attorney

WITNESSES AT HEARING ON APPEAL

Appellant (Veteran) and his spouse


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1963 to November 1966.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.

In January 2014, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  The transcript of the hearing is associated with the record.  

The U.S. Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, VA treatment records include current Axis I psychiatric diagnoses of mood disorder with manic-like behavior, intermittent explosive disorder, panic disorder with agoraphobia, and alcohol dependence with limited drinking, in addition to PTSD; therefore, the Veteran's service connection appeal for PTSD encompasses all Axis I psychiatric diagnoses and the symptoms related thereto.  

In light of the prior final denial of service connection for PTSD, and the grant of benefits for service connection for PTSD herein, the Board finds that the service connection appeal (which has been raised by the record) involving psychiatric diagnoses other than PTSD is more appropriately addressed separately from PTSD, as reflected on the first page of this decision.  See generally Tyrues v. Shinseki, 
23 Vet. App. 166, 176 (2009) (en banc) (holding that it is permissible for the VA Secretary to bifurcate a request for benefits under different service connection theories), aff'd 631 F.3d 1380 (Fed. Cir. 2011); see also Locklear v. Shinseki, 
24 Vet. App. 311(2011) (holding that bifurcation of a claim generally is within VA's discretion).   

The issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  The November 2006 Board decision denied service connection for PTSD on the bases that the record did not provide credible supporting evidence that the claimed stressor events occurred and did not show participation in combat.  

2.  The November 2006 Board decision was final when issued.

3.  Evidence received since the November 2006 Board decision relates to a previously unestablished fact of credible evidence that the claimed stressor event occurred, which is necessary to substantiate service connection for PTSD.  

4.  The Veteran was exposed to hostile military activity during service in Vietnam.

5.  The Veteran's report of fear and constant stress while performing classified operations in a combat zone due to being subject to Vietcong sniper attacks from spider holes and witnessing an Army or Marine patrol catch a trip wire and trigger an explosion is consistent with the circumstances, conditions, or hardships of his service.

6.  Current PTSD has been diagnosed by a VA psychiatrist, and the VA psychiatrist has attributed the PTSD diagnosis to the Vietnam stressor events.

7.  In the March 2007 rating decision, the RO denied service connection for diabetes mellitus type II on the bases that service treatment records did not show diagnosis of diabetes mellitus, post-service treatment records did not show diagnosis or treatment for diabetes mellitus, and service personnel records did not show "in-country" service in Vietnam.

8.  Evidence received since the March 2007 rating decision relates to previously unestablished facts of in-country service in Vietnam and current diagnosis of diabetes mellitus type II to substantiate the service connection claim for diabetes mellitus type II.  

9.  The Veteran is presumed to have been exposed to herbicide agents during service.

10.  The Veteran is currently diagnosed with diabetes mellitus type II, a disease presumed to be associated with herbicide exposure under VA regulatory criteria.

11.  On January 29, 2014, prior to the promulgation of a decision in the appeal, the Veteran's representative requested withdrawal of the appeal regarding the issue of service connection for mesothelioma.



CONCLUSIONS OF LAW

1.  The November 2006 Board decision denying service connection for PTSD was final when issued.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2013).

2.  New and material evidence has been received sufficient to reopen service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303(f)(3) (2013).

4.  The March 2007 rating decision denial of service connection for diabetes mellitus became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

5.  New and material evidence has been received to reopen service connection for diabetes mellitus type II.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

6.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for diabetes mellitus type II are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

7.  Regarding the issue of entitlement to service connection for mesothelioma, the criteria for withdrawal of an appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

For reasons explained below, the Board is granting service connection for PTSD and diabetes mellitus type II.  Given the favorable outcome of the appeal, which is a full grant of the benefits sought, the appeal has been substantiated, obviating the need for discussion of how VA fulfilled the duties to notify and assist in this case.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Also, because the Veteran has requested withdrawal of the service connection appeal for mesothelioma, a discussion of how VA satisfied the duties to notify and assist for that issue is not needed.  The issue of service connection for an acquired psychiatric disorder other than PTSD is being remanded for additional development; therefore, discussion of whether VA has satisfied the duties to notify and assist for that issue is not appropriate at this time.    

New and Material Evidence Legal Criteria

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id., at 118.  

Reopening Service Connection for PTSD Analysis
  
In the November 2006 Board decision, the Board denied service connection for PTSD on the bases that the record did not provide credible supporting evidence that the claimed stressor events occurred and did not show participation in combat.  In November 2006, the Veteran was notified of the Board's decision and provided notice of his procedural and appellate rights.  Because he did not appeal the November 2006 Board decision to the U.S. Court of Appeals for Veterans Claims within 120 days of that notice, it became final.  38 U.S.C.A. § 7104(b); 38 C.F.R. 
§ 20.1100.
  
The May 2010 statement from a fellow service member has since been associated with the record, and reads that he served with the Veteran in the mid-1960s as part of the Navy Beach Jumper Unit One, Team 13, which was deployed to Vietnam for "top secret" operations that could last several weeks at a time and involved tactical deception intercepting and jamming enemy communications in the highlands of North Vietnam.  The May 2010 service member statement is new to the file, addresses the ground of the prior denial, and raises a reasonable possibility of substantiating the claim.  For these reasons, the Board finds that new and material evidence has been received to reopen service connection for PTSD.  See 38 C.F.R. 
§ 3.156(a).  The Board will consider service connection for PTSD on the merits below.

Reopening Service Connection for Diabetes Mellitus Type II Analysis
  
In the March 2007 rating decision, the RO denied service connection for diabetes mellitus type II, on the bases that, service treatment records did not show diagnosis of diabetes mellitus, post-service treatment records did not show diagnosis or treatment for diabetes mellitus, and service personnel records did not show "in-country" service in Vietnam.  In March 2007, the Veteran was notified of that rating decision and provided notice of his procedural and appellate rights.  He did not appeal the March 2007 rating decision within one year of that notice, and no additional evidence was received within one year of that notice.  The March 2007 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.  
  
The May 2010 statement from a fellow service member has since been associated with the record, and reads that he served with the Veteran in the mid-1960s as part of the Navy Beach Jumper Unit One, Team 13, which was deployed to Vietnam for "top secret" operations that could last several weeks at a time and involved tactical deception intercepting and jamming enemy communications in the highlands of North Vietnam.  Also, VA treatment records include current diagnoses of diabetes mellitus type II. The May 2010 service member statement and VA treatment records showing current diabetes mellitus type II are new to the file, address the ground of the prior denial, and raise a reasonable possibility of substantiating the claim.  For these reasons, the Board finds that new and material evidence has been received to reopen service connection for diabetes mellitus type II.  See 38 C.F.R. 
§ 3.156(a).  The Board will consider service connection for diabetes mellitus type II on the merits below.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran is currently diagnosed with PTSD and diabetes mellitus type II.  See, e.g., September 2012 VA mental health note (notes Axis I chronic PTSD diagnosis related to Vietnam experiences by VA psychiatrist); December 2011 VA neurology consult (including diabetes mellitus among the Veteran's diagnoses).  Because PTSD is not a "chronic disease" listed under 38 C.F.R. § 3.309(a), and is not manifested by a psychosis, the presumptive service connection provisions under
 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are inapplicable to that diagnosis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  On the other hand, diabetes mellitus is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to that diagnosis.  Walker, 708 F.3d at 1331.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as diabetes mellitus type II, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.


Service Connection Analysis for PTSD

The Veteran contends that his currently diagnosed PTSD was caused by various stressor events that occurred during active service.  He has reported that he served in Vietnam in 1965 and 1966 as part of an airborne tactical deception unit, which supported, protected, and operated a state of the art communication shelter, to include jamming communications, intercepting communications from the North Vietnamese Army and Vietcong, and amplifying and transmitting signals to a sister shelter on a flotilla in the Mekong River/Delta.  The Veteran has alleged that he had fear of hostile military activity during his naval service and that the claimed stressor events of serving in a combat zone subject to Vietcong sniper attacks from spider holes and witnessing an Army or Marine patrol catch a trip wire and trigger an explosion caused constant stress during service, and later caused PTSD.  See April 2010 statement from the Veteran.     

During the course of this appeal, VA amended 38 C.F.R. § 3.304(f), the regulatory provision pertaining to service connection for PTSD.  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010; therefore, it is applicable to the current appeal.  Prior to the amendment, the evidence had to show the following in order for a veteran to be awarded service connection for PTSD: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) combat status or credible supporting evidence that the claimed in- service stressor actually occurred; and (3) medical evidence of a causal nexus between diagnosed PTSD and the claimed in- service stressor.  38 C.F.R. 
§ 3.304(f) (in effect prior to July 13, 2010).  

Under the amended 38 C.F.R. 3.304(f), a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor if: (1) a stressor claimed by a veteran is related to his or her fear of hostile military or terrorist activity; 
(2) the claimed stressor is consistent with the places, types, and circumstances of the veteran's service; and (3) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(3). 

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the Veteran's claimed stressor events related to the fear of hostile military activity in the Republic of Vietnam are consistent with the places, types, and circumstances of the Veteran's service.  On the one hand, the evidence shows that service records do not confirm duty or visitation in the Republic of Vietnam, and the Veteran is not in receipt of any military citations that denotes combat service.  See DD Form 214 (noting receipt of the National Defense Service Medal only); see also 3101 Print (noting that there was no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam).  Also, the Veteran was psychiatrically evaluated as normal at a February 1966 service psychiatric evaluation and the November 1966 service separation examination.  

On the other hand, the DD Form 214 shows that the Veteran had two years, six months, and eleven days of foreign and/or sea service, and was last assigned to the Beach Jumper Unit One at the U.S. Naval Air Base (USNAB) in Coronado, California.  Service records further show that, in May 1965, the Veteran reported to the Beach Jumper Unit One, U.S. Naval Amphibious Base, Coronado, San Diego, California.

A June 2005 letter from the Department of the Navy reveals that the command history report submissions from Beach Jumper Unit One for 1965 and 1966 were banded during a previous declassification review, which indicated that portions may still be classified; however, the head of the Operational Archives Branch read the reports in their entirety, and based on the unclassified portions of these reports, affirmed that Beach Jumper Unit One did establish a detachment from Okinawa in Da Nang, Republic of Vietnam beginning in 1965.  The June 2005 letter further reads that the report for 1965 did not indicate which teams or elements of Beach Jumper Unit One comprised the detachment, and the names of enlisted personnel who may have been assigned to the detachment were not listed.  

In a May 2012 letter, the Chairman of the Board of Directors of the Beach Jumper's Association wrote that Beach Jumper, Unit 1, Team 13, was on the ground in Vietnam in the years of 1965 and 1966 and, during this time, team members were rotated between Vietnam and Okinawa.  The Chairman also stated that, due to the classified nature of the Beach Jumpers' assignment in-country, many members had their tours omitted from the DD Form 214.  

At the Board hearing, the Veteran credibly testified that his team (i.e., Team 13) was transported by helicopter to and from the location in Vietnam (i.e., Pleiku and the Happy Valley region of North Vietnam) for missions lasting from six or seven to thirteen days, and that he served as an engineman for Beach Jumper Unit One Team 13 during classified missions in Vietnam.  The Veteran testified that Team 13 consisted of six to seven persons (depending on what the operation called for), was relieved by another team after a certain time (i.e., either Team 11 or 12), and rotated duties at that location with two other Beach Jumper teams.  The Veteran additionally reported that the time spent in Vietnam was, at most, a couple of months.  

The Veteran also submitted a May 2010 statement from a fellow service member who reported service with the Veteran in the mid-1960s as part of the Navy Beach Jumper Unit One - Team 13.  The service member, in the May 2010 service member statement, reported that the team (i.e., Beach Jumper Unit One, Team 13) was deployed to Vietnam for "top secret" operations that could last several weeks at a time and involved tactical deception intercepting and jamming enemy communications in the highlands of North Vietnam.  

Service personnel records further show that, during the time that the Veteran was assigned to Beach Jumper Unit One, he had some performance-related problems that may be indicative of mental distress.  For example, a March 1966 Administrative Remark reveals that, while assigned to Beach Jumper Unit One, the Veteran had "a number of personal problems" and "his attitude and ability to get along with other petty officers [had] somewhat of an effect on his work."  This evidence generally supports the Veteran's report of fear and stress during service.  

Given the evidence showing assignment to Beach Jumper Unit One in 1965, affirmance by the Navy that Beach Jumper Unit One established a detachment from Okinawa in Da Nang, Republic of Vietnam beginning in 1965 but certain service records remain classified, a service member statement reporting service with the Veteran and classified operations in the Republic of Vietnam, and the Veteran's credible Board hearing testimony of service in Vietnam as an engineman while assigned to Beach Jumper Unit One, Team 13, and resolving reasonable doubt in favor of the Veteran, the Board finds that, during service, the Veteran was exposed to hostile military activity in the Republic of Vietnam so that 38 C.F.R. § 3.304(f)(3) is applicable; therefore, the Veteran's lay account of fear and constant stress while serving in a combat zone subject to Vietcong sniper attacks from spider holes and witnessing an Army or Marine patrol catch a trip wire and trigger an explosion is consistent with the circumstances, conditions, or hardships of the Veteran's service and sufficient to establish the occurrence of the claimed in-service stressor events.  

The Board next finds that the evidence shows that the Veteran's Axis I diagnosis of chronic PTSD was competently linked to the in-service Vietnam stressor events by a VA psychiatrist.  The Veteran's treating VA psychiatrist has diagnosed chronic PTSD on Axis I, and the linked the PTSD diagnosis to the Veteran's Vietnam experiences.  See September 2012 VA mental health note; see also May 2010 VA mental health note (showing Axis I PTSD diagnosis based on Veteran's report of in-service stressor events).  The psychiatric diagnosis and medical opinion of the VA psychiatrist are adequate.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for PTSD under 3.304(f)(3) have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service Connection Analysis for Diabetes Mellitus Type II

The Veteran contends that presumptive service connection is warranted for diabetes mellitus type II due to Agent Orange exposure.  He contends that he was exposed to Agent Orange during naval service when he participated in classified missions in Vietnam while assigned to Beach Jumpers Unit One, Team 13, as an engineman.  

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the Veteran has qualifying "service in Vietnam" so that exposure to herbicide agents during service may be presumed.  As explained above, the Veteran's service records do not show service in the Republic of Vietnam; however, there is evidence showing his assignment to Beach Jumper Unit One in 1965, an affirmance by the Navy that Beach Jumper Unit One established a detachment from Okinawa in Da Nang, Republic of Vietnam beginning in 1965, a service member statement reporting service with the Veteran and classified operations in the Republic of Vietnam, and the Veteran's credible Board hearing testimony of service in Vietnam as an engineman while assigned to Beach Jumper Unit One, Team 13.  In consideration of the foregoing, to include the classified nature of the operations, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran had qualifying service in Vietnam, which includes duty and visitation; therefore, he is presumed to have been exposed to herbicide agents during service.

The Board next finds that the evidence shows a current diagnosis of diabetes mellitus type II.  See December 2011 VA neurology consultation note (including diabetes mellitus among the Veteran's diagnoses).  Diabetes mellitus is a disease associated with herbicide exposure that is subject to presumptive service connection pursuant to § 3.309(e); therefore, in consideration of the foregoing, the Board finds that presumptive service connection for diabetes mellitus type II, as a disease associated with herbicide exposure under the regulatory provisions at 38 C.F.R. § 3.309(e), is warranted.  Because the Board is granting presumptive service connection for diabetes mellitus type II under the regulatory provisions at 38 C.F.R. § 3.309(e), other potential theories for entitlement to service connection are rendered moot and will not be discussed.  See 38 U.S.C.A. § 7104 (West 2002) (stating that the Board decides questions of law or fact).

Withdrawal Analysis for Service Connection Appeal for Mesothelioma

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

At the January 2014 Board hearing, the representative stated that the Veteran wanted to withdraw the appeal for service connection for mesothelioma.  See Board hearing transcript, page 20.  As the Veteran has withdrawn this service connection appeal, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue of service connection for mesothelioma, and it must be dismissed. 


ORDER

New and material evidence having been received, the appeal to reopen the service connection claim for PTSD is granted.

New and material evidence having been received, the appeal to reopen the service connection claim for diabetes mellitus type II is granted.

Service connection for PTSD is granted.

Service connection for diabetes mellitus type II is granted.

Service connection for mesothelioma is dismissed.


REMAND

The issue of service connection for an acquired psychiatric disorder other than PTSD is remanded for a VA medical examination with a medical opinion.  The evidence shows possible signs or symptoms of mental distress during service (see, e.g., February 1966 psychiatric evaluation and March 1966 Administrative Remark); report of psychiatric symptoms related, in part, to Vietnam experiences (see, e.g., March 2006 VA mental health note); competent report of panic attacks for over thirty years (see, e.g., May 2003 VA mental health note); and current Axis I diagnoses of mood disorder with manic-like behavior (questionable new onset), intermittent explosive disorder, panic disorder with agoraphobia, and alcohol dependence with limited drinking (see, e.g., September 2012 VA mental health note).  The evidence currently of record does not address the etiology of any psychiatric disabilities other than PTSD.   

Accordingly, the issue of service connection for an acquired psychiatric disorder other than PTSD is REMANDED for the following actions:

1.  Schedule the Veteran for appropriate VA examination, to assist in determining the nature and etiology of any current psychiatric disorder other than PTSD.  An interview of the Veteran regarding his relevant medical history, a mental status examination, and all tests and studies required to respond to the following question should be performed.

All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.   

Based on review of the appropriate records, for each diagnosis of a psychiatric disability other than PTSD, the examiner should offer the following opinion:  

Is it as likely as not (i.e., to at least a 50 percent degree of probability) that the psychiatric disability (other than PTSD) had its onset during, or was otherwise causally or etiologically related to service?  In answering this question, the examiner is asked to review and comment on performance-related problems at various times during service as shown in the service treatment records and service personnel records.


The term "as likely as not" does not mean within the realm of medical possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as to find against it.  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.   

2.  Thereafter, readjudicate the remanded issue.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case with an appropriate period of time for response by the Veteran and the representative.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The purpose of this REMAND is to obtain additional development.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


